DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 23 November 2021 has been entered; claims 1-10, 12, 14-19, and 21 remain pending. 

Response to Arguments
Applicant’s arguments with respect to the 102 rejections of the claims over Omar, Petrov, and Radjenovic and corresponding 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. All previous art rejections over Omar, Petrov, and Radjenovic as primary references have been withdrawn in light of Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With respect to dependent claims 14-18 and 21, the limitations broadly recite ranges for particle size diameter, surface area, pore size, structural appearance, and pore distribution; however, the Examiner cannot find explicit support for these limitations as they relate to oxidized Coke B, the form of oxidized carbon that has the recited lamellar structure, as the Examples do not define which form of oxidized coke (A or B) is used, and portions of these ranges recited for these properties may only relate to certain forms of oxidized carbon particles.  The Examiner respectfully asks that Applicant consider amending the claims to account for these discrepancies, wherever possible or appropriate. 
Regarding claims 2-10, 12, and 19, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 12, 14, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (Sulphur Chemistry in KOH-SO2 Activation of Fluid Coke and Mercury Adsorption from Aqueous Solutions, PhD Thesis, University of Toronto, 2010, Pages 1-209), hereinafter, “Cai”.
With respect to claims 1, 2, 5-8, 12, 14, 17, and 21, Cai teaches a method of absorbing (“capturing”) Hg2+ mercury (“metal”) ions from water, comprising applying oxidized coke particles to water (Abstract; Chapter 6), wherein the oxidized coke particles are porous (Pages 37-38) and three-dimensional (Fig. 3.3), and comprise a plurality of lamellar (Page 45; “Morphology of KOH-SO2 activated carbon”; Fig. 3.10; Page 86, last 5 lines) and oxidized (Page 51, see first full paragraph and O % in Table 3.4; see also Page 86, last 5 lines; Pages 108-109) layers (see Fig. 3.10 for layered structure), which comprise micropores and mesopores (comprising a plurality of pores with different pore size distributions (Pages 38, first paragraph; Page 41, first paragraph), wherein meso-pores have sizes of 2-50 nm (Page 45, third paragraph), a discrete range within “about 1 nm to about 250 micron”. The oxidized coke particles exclude graphite-derived materials and graphene oxide, and Cai teaches that the particle size ranges form 212-300 microns (Page 32, first entry in Table 3.1), a discrete range within “about 1 micron to about 5 mm”.   Mercury ion absorption is accomplished by placing the oxidized coke particles in a solution comprising HgCl2 (“particles are free-standing”) (Page 116, last 7 lines); following mercury ion absorption, Cai discloses removal of an aqueous sample and filtration (Page 116, last 7 lines), “removal of oxidized carbon from the water step, after the applying step”. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Sulphur Chemistry in KOH-SO2 Activation of Fluid Coke and Mercury Adsorption from Aqueous Solutions, PhD Thesis, University of Toronto, 2010, Pages 1-209), hereinafter, “Cai”.
With respect to claims 15 and 16, Cai teaches that the particle size ranges form 212-300 microns (Page 32, first entry in Table 3.1) which is larger than the recited range “about 2 micron to about 100 micron” and the surface area of the oxidized coke sorbents of Cai are on the whole, higher than the claimed range of “about 50 m2/g to about 200 m2/g” (see Page 116: Table 6-1); however, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the particle size and surface area for the intended application, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Cai identifies sorbent particle size as a variable which can be changed depending on the absorption system (paragraph spanning Pages 133-134), and Cai discloses that surface area and particle size is recognized in the mercury sorbent art as a property that is routinely investigated in terms of amount of mercury sorbed (Pages 25-26; paragraph spanning Pages 27-28; paragraph spanning Pages 113-114).  Cai also discloses that pore volume increases and micropores become larger with increased activation time, which would necessarily affect surface area in a predictable manner (Page 37, Page 41 first paragraph, Page 46). The Examiner further notes that there appears to be no evidence of criticality associated with the recited particle size. 
	With respect to claim 19, Cai discloses mercury ion absorption in terms of absorption capacity and not as a percentage of mercury ions removed from the water (Abstract; Page 136: “Conclusions” first paragraph); however, it has been held that where the claimed parameters or properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
	Additionally, Cai discloses the oxidized carbon sorbent consistent claims 1 and 8; if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Sulphur Chemistry in KOH-SO2 Activation of Fluid Coke and Mercury Adsorption from Aqueous Solutions, PhD Thesis, University of Toronto, 2010, Pages 1-209) in view of Omar et al. (Journal of Hazardous Materials, 2008, 157, 242-246), hereinafter, “Cai” and “Omar”.
With respect to claim 3, Cai discloses mercury ion absorption on to the oxidized coke sorbents, but does not teach capture of radionuclides as claimed. 
Omar teaches oxidized activated carbon particles (Abstract; Page 243: Section 2.3) for the removal of radioactive europium ions (Page 244: Fig. 2). It would have been obvious to one of ordinary skill in the art to determine other metals ions that could be removed by the oxidized coke particles (basically a specific activated carbon) of Cai.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Sulphur Chemistry in KOH-SO2 Activation of Fluid Coke and Mercury Adsorption from Aqueous Solutions, PhD Thesis, University of Toronto, 2010, Pages 1-209) in view of Omar et al. (Journal of Hazardous Materials, 2008, 157, 242-246) as applied to claim 3, and further in view of Kosaka et al. (Water Research, 2012, 46, 4397-4404), hereinafter, “Cai”, “Omar”, and “Kosaka”.
With respect to claim 4, Cai/Omar discloses radionuclide absorption, but does not specifically teach capture of radioactive cesium as claimed. 
Kosaka teaches removal of radioactive cesium with activated carbon (Abstract).
It would have been obvious to one of ordinary skill in the art to look to the activated carbon art to determine other radionuclides that could be targeted by the oxidized coke/activated carbon of Cai/Omar.

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Sulphur Chemistry in KOH-SO2 Activation of Fluid Coke and Mercury Adsorption from Aqueous Solutions, PhD Thesis, University of Toronto, 2010, Pages 1-209) in view of Karthikeyan et al. (“Enhancement of mercury(II) sorption from water by coal through chemical pretreatment”, Water Research, 1986, 20, 449-452: Abstract only provided and relied upon), hereinafter, “Cai” and “Karthikeyan”.
	With respect to claims 9 and 10, Cai discloses oxidized coke particles, and therefore does not disclose oxidized coal particles. 
Karthikeyan discloses oxidized bituminous coal particles (Abstract). 
It would have been obvious to one of ordinary skill in the art to add the oxidized coal particles of Karthikeyan to the method of Cai because Karthikeyan discloses that chemically pretreated coal sorbents exhibited mercury sorption to a level higher than that accomplished using active carbon and could be used in place of active carbon in polishing mercury-laden waste following sulfide precipitation or removing mercury during municipal water treatment (Abstract). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	28 December 2021